         Case 1:18-cr-00845-PKC Document 46 Filed 03/27/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     March 27, 2020

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

   Re:      United States v. James Woodson, 18 Cr. 845 (PKC)

Dear Judge Castel:

       I write to update the Court regarding the status of the hearing the Court ordered for
Wednesday, April 1, 2020, at 2:15 p.m. (Dkt. No. 45). I was informed today by the Bureau of
Prisons that Mr. Woodson has been quarantined at the MCC and cannot be produced for the
hearing.

        Accordingly, in light of COVID-19, the parties respectfully request that the Court change
the status of the hearing to a telephonic conference. Counsel for the defendant, Ms. Baumgartel,
joins in this request, and both parties are available at the same date and time.

         Thank you for your consideration of this matter.



                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                          by: /s/
                                              Louis Pellegrino
                                              Assistant United States Attorney
                                              (212) 637-2617
cc: Sarah Baumgartel, Esq.




                                                                                         06.20.2018
